It is a great honour for me to address the General Assembly on behalf of Montenegro and to reaffirm our strong commitment to the goals, the fundamental tenets and the principles of the United Nations. In the year when we mark 100 years of multilateralism, in an atmosphere of increasingly sharp polarization, fragmentation and instability in international relations, and at a time of economic and geopolitical uncertainty, it is our common responsibility to demonstrate the true value of United Nations action and efficient multilateralism as the only global solutions to global challenges.
That is why I want to particularly commend the commitment of the Secretary-General Guterres to the reform and strengthening of the multilateral system. As he said, strengthening multilateralism today means strengthening our commitment to the achievement of the Sustainable Development Goals and to the development of a more secure and just world for future generations.
I want to assure Member States that Montenegro remains firmly committed to the approach defined by the founders of the world Organization that we accepted in 2006 after we restored our independence and became a full-fledged member of the United Nations. It is the approach of being a good neighbour, strongly and resolutely defending universal values and principles, and being a reliable partner in efforts to maintain international peace and security. I believe that every country, regardless of the figures that it records, can by its own example contribute to global solutions and be a part of them.
The choice of priorities of the President of the General Assembly and the theme of this year’s debate indicate the key challenges with which we have continuously been faced and to which we, as a community, have unfortunately not yet been able to find an effective and comprehensive response.
The data show that the number of displaced persons in the world has reached the record figure of 70 million, which is the largest number since the Second World War. There are approximately 26 million refugees, half of whom are less than 18 years of age.
Last year, a tragically high number of children were killed or wounded, most of them in Afghanistan, Syria and Yemen. A record number of very young children have died in Syria since the beginning of the war in that country, which is in its ninth year. The figures for those suffering from the Ebola virus in the Democratic Republic of Congo show that children are also among the most affected. We could unfortunately provide a long list of devastating numbers from Libya, Somalia and the Sahel region, of persecuted Rohingya people and so on.
We can only wonder what the future of those children and of those societies may be. Can we already say that they are the lost generations or can we still do something urgently and prevent millions of children and young people around the world, deprived of their fundamental rights and the opportunities to learn and receive an education, from falling victim to various traffickers and sexual and gender-based violence, being abused for political purposes or suffering the worst forms of violence and violent extremism. The exceptional Kofi Annan talked passionately about the immense transformative power of education. He always emphasized that education is the foundation of freedom, democracy and sustainable human development. We believe that, by ensuring access to education, we are creating conditions for the development of future leaders and drivers of social change for better and more secure societies.
Solidarity with displaced persons and refugees must not be a matter of political decision or choice. That is, above all, a matter of humanity. Montenegro states this based on its own experiences. Montenegro accepted a huge number of displaced persons during the wars in the former Yugoslavia. At one point, refugees made up a fifth of our total population. More than two decades after the end of the conflict, Montenegro is still working with the countries of the region and with the support of the international community to seek permanent solutions for those most affected by the war. A significant number of such persons remain in Montenegro. They give an added value to our multi-ethnic harmony after having integrated into Montenegrin society.
I fully agree that the burden on host countries is too heavy. But our humanity must urge us to show solidarity and a willingness to share the burden in every situation. During the 1990s, we in Montenegro had no dilemma in accepting those who left their homes under the threat of war. Today the threats are multifold. People are running away not only from wars and persecution but also from the consequences of global warming and natural disasters. I believe that our societies, particularly our communities in the Mediterranean and Europe, will not allow our sea to become a tomb and the place of our civilization’s collapse.
There is no country in the world that can deal with the issues of migration and forced displacement alone. Any form of long-term instability would make all of us vulnerable. We need the full implementation of the agreed global treaties on migration and refugees.
This week’s Climate Action Summit 2019 has shown that the existing high level of international activities is not enough to achieve the goals agreed upon within the Paris Agreement on Climate Change. I take this opportunity to commend and support the initiative of the Secretary-General to accelerate international action, given how urgently we need to strengthen our global response with resolute and ambitious actions in order to implement the international commitments undertaken.
Initial results in the implementation of the 2030 Agenda for Sustainable Development demonstrate a necessity to ensure that its transformative potential is focused on improving governance mechanisms and reforming existing development models. At all levels, our reaction has to be based on continuous engagement aimed at introducing sustainable development practices within the frameworks of complex political processes, such as the continuous generation of new ideas and actions aimed at achieving the Sustainable Development Goals (SDGs). Implementing the SDGs has to be based on the integrative nature of sustainable development policy. At the same time, an objective analysis of the achievements is equally important, both in national and global contexts.
Within the constraints of its own capacities, Montenegro will continue providing maximum support for the transformation of development based on accelerating the implementation of the SDGs and their targets with a view to achieving continuous, inclusive and sustainable economic growth, protecting natural resources, improving human resources and strengthening of social inclusion. We believe that in this way we are strengthening the institutional system of our independent State and stable economy, striving to make choices that will ensure long-term security. This has resulted in our NATO membership and the ongoing process of integrating into the European Union (EU). Although we have recorded significant progress in achieving the global goals, we need further efforts to reduce the risk of poverty in a more dramatic way and to eliminate disparities in regional development. We are aware that the basis for the improvement of human rights lies in reducing inequalities. As a new member of the Economic and Social Council, Montenegro will commit to working on accelerating the comprehensive implementation of the key multilateral development treaties.
An increasing number of conflicts and growing threats to international peace and security demand changes in present global practices and require a holistic and coordinated prevention-based approach within the United Nations system. Prevention of conflicts and a focus on concerted efforts are particularly important for a sustainable peace agenda. In that regard, we should not neglect the importance of synergy between the Security Council and the General Assembly and the important prevention capacity of the Human Rights Council. As an active participant in the work of the Human Rights Council, we are fully aware of its achievements and its contribution to the system for early warning and prevention of violence and mass atrocities. Unfortunately, we can see that these mechanisms are not used in the proper way and that we keep repeating, or risk repeating, dangerous mistakes from the not-so- distant past.
Intensification of tensions and renewal of rhetoric from the Cold War-era, cruel civic and regional conflicts, an increase in the activities of armed non-State actors, an increase in spending on arms, as well as the use of hybrid warfare instruments, all call for exceptional caution, an urgent return to dialogue and restoration of trust among key international relations stakeholders.
The abandonment of the Intermediate-Range Nuclear Forces (INF) Treaty has put us before a situation where we have to face a security issue that requires the establishment of a strategic dialogue. The world without the INF calls for taking responsibility, not avoiding it. The uncertainty regarding the preservation and full implementation of the Joint Comprehensive Plan of Action (JCPOA) on the Iranian nuclear programme raises additional serious concerns. Any spillover of conflicts, particularly in the Middle East, would contribute to the development of humanitarian and security crises that would have an impact on the wider region and global relations, becoming the source of additional insecurity and unpredictable consequences.
Montenegro is firmly committed and determined to make an active and constructive contribution and support collective efforts to preserve international peace and security. We will continue to provide strong support for global efforts to control arms, disarmament and non-proliferation, and especially for the Secretary General’s disarmament agenda. At the same time, Montenegro will continue its active participation in United Nations, EU and NATO-led peacekeeping operations, remaining aware that only a safe neighbourhood can guarantee our security and prosperity.
At a time when the universal nature of human rights is being questioned and we are faced with exhausting discussions about the relationship between human rights, development and the responsibility of the State to protect the rights of its citizens, Montenegro remains permanently committed to democratic values and the rule of law and to the fight against impunity for violations and abuses of human rights.
We strongly believe that equality and non-discrimination are values that we can never take for granted. They require permanent attention, struggle and willingness to respond to the challenges brought forth by those who attack or jeopardize them in any way. We are alarmed by the increase of intolerance, xenophobia, racial and religious intolerance, hate speech and anti-Semitism.
Improving and supporting the integration of human rights and gender perspective in all aspects of the United Nations work and preserving the universal nature and independence of the human rights system remain our absolute priorities. We will continue to provide particularly strong support for the efforts towards preventing sexual violence and abuse, as one of the cruellest forms of violation of rights and denial of freedom and dignity, as well as to the implementation of both the women and peace and security agenda, and the youth, peace and security agenda.
Our vision of the future and humankind relies on a strong and efficient Organization that is up to the challenges of the new era and is capable of adapting to new realities. As a country that started using the Delivering as One integrated cooperation model in 2009 and is directly experiencing its benefits, we support the processes initiated by the Secretary-General to reform the Secretariat and the entire system,
Only through the full implementation of the required steps for reform, an integrated and coherent approach and sustainable financing can the work of our global Organization be more efficient and effective. Preconditions for a successful United Nations lie in flexibility, understanding and respecting the needs of all countries. We should work further on them.
Montenegro today is a multi-ethnic democracy with dynamic economic development, a member of NATO and far advanced in the negotiations for European Union membership. Montenegro is, above all, a good and responsible neighbour whose role is recognized as an important factor for regional stability in the Western Balkans, and whose secure future is possible only through its full integration into the European Union. A United Europe is a precondition for the security and global competitiveness of Europe.
Our national and foreign policy priorities consist of the development and strengthening of a legally efficient, institutionally strong and economically sustainable State that is based on democratic principles, the respect for human rights and freedoms and preservation of cultural, ethnic and religious diversity. We aim to implement those priorities with clear vision, determination and consistency. That is what we are recognized for. We believe that we can be reliable on the global level and act as a strong member of the international community only if we are responsible to ourselves and act as a credible partner in the region. In that regard, Montenegro will continue to provide an active contribution to the achievement of the goals of the United Nations.
